DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Status
1.	Claims 1-20 as filed on 30 March 2018 were examined and rejected in an office action mailed on 10 January 2020.  Applicant responded on 10 April 2020.  Claims 1-20 were examined and rejected in an Office action mailed on 23 July 2020.  Applicant responded on 23 October 2020 by filing an RCE as well as cancelling claims 2, 6, 12 and 17.  Claims 1, 3-5, 7-11, 13-16 and 18-20 were examined in an Office action mailed on 8 March 2021.  Applicant responded on 8 June 2021.  Claims 1, 3-5, 7-11, 13-16 and 18-20 were examined and rejected in an Office action mailed on 15 September 2021.  Applicant responded after-final on 22 February 2022.  An Advisory Action was mailed on the same day.  Applicant filed an RCE on 14 March 2022.
Claims 1, 3-5, 7-11, 13-16 and 18-21 are examined herein.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

The following sequences have been searched against the databases routinely used by the Office.  The searches were conducted at various dates in 2019, 2020, and 2021:  SEQ ID NOs:  7, 10, 21, 168, 243, 626, 685, 686, 687, and 688.
SEQ ID NO:7 is not recited in the claims.
Several of the other sequences were searched using NCBI’s BLAST® website and appear to be free of prior art sequences:SEQ ID NOs:  10, 11, 55, 107, 126, 154-156, 168, 170, 180, 200, 299, 381, 383, 384, 386, 486, 549-555, 560, 565-356, 571-578, and 736-738, 791 and 793.

Information Disclosure Statement
3.	An information disclosure statement (IDS) submitted on 14 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner.  One of the references was submitted in Chinese.  The abstract of this reference, in English, was considered as representative of the document.

Withdrawal of Objections and Rejections
4.	The objections to claims 1, 9 and 15 are withdrawn in view of Applicant’s amendments to the claims.

Improper Markush Group
5.	Claims  1, 3-5, 7-11, 13-16 and 18-21 are rejected on the basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush groupings in claims 1, 9, 15 and 21 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
They are merely fragment of maize B chromosome sequence with no structure in common except that they are all composed of As, Ts, Cs and Gs.  Also, there is not function required by the claims.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims depending on the claims reciting an improper Markush group are included in this rejection.

35 USC § 112(b)-Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new rejection. 
Claim 1 is rejected for the following reasons.  Claim 1 is drawn to a recombinant maize B chromosome comprising a nucleic acid sequence having at least 90% sequence identity to at least 0.25 kb of a sequence selected from a large group of SEQ ID NOs.  Claim 1 also requires an undefined DNA of interest inserted into “the selected sequence.”  The preamble uses the transitional phrase “comprising” in line 1.  It is indefinite as to whether a portion of the “selected sequence” remains on either side of the DNA of interest.  The limitation “inserted into” reflects a method step and does not necessarily produce a defined structure given the open language of the preamble.   For example, is a nucleic acid sequence at least at least 90% identical to at least 0.25 kb of the selected sequence required in the final plant, or is that only required as a target sequence for insertion?  
Therefore the metes and bounds of the claim cannot be determined.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Claims 9, 21 and their dependent claims are not included in this rejection because there is no indication that the target sequence is changed.

35 USC § 112(a)-Based Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 3-5, 7-11, 13-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is modified from the rejection set forth in the Office action mailed on 15 September 2021.  Applicant’s arguments as submitted on 18 January 2022 have been fully considered but are not persuasive.
Claim 1 is drawn to a recombinant maize B chromosome comprising a nucleic acid sequence having at least 90% sequence identity to at least 0.25 kb of a sequence selected from a large group of SEQ ID NOs.  Claim 1 also requires an undefined DNA of interest inserted into the selected sequence.   Claim 1 is rejected under 35 USC 112(b) because, in part, it is indefinite what structure is required in the final plant relative to the “selected SEQ ID NO.”
As seen in the rejection under 35 USC 103 infra, claim 1 is drawn to a recombinant maize B chromosome where this recombinant B chromosome has a sequence with at least 90% sequence identity to at least 0.25 kb of a sequence selected from a very large Markush group.  “0.25 kb” is 250 bases.  Given the 90% scope, that allows for 25 mismatches within the 250 bases.  In the alignment in the 103 rejection infra, Applicant’s attention is drawn to the database sequence from 583 to 313.  Within that 0.25 kb there are 9 mismatches.  This is well within the claimed limits.  
Thus a sequence falling within the scope of the sequence required by claim 1 was known in the prior art as a portion of a maize B chromosome.  No DNA sequence that is unique to the instant application is required by the claim to distinguish the plant claimed in claim 1 from any other transgenic maize B chromosome.
The inserted DNA of interest is not defined at all other than the broad classes recited in claim 7.  
Since claims 9-11 13-16 18-21 are now rejected under 35 USC 103 infra, they are now included in this rejection.  There is no evidence in claims 9 or 21 that, e.g. SEQ ID NO:158, is changed.
Claim 1 recites characteristics of the starting material but not of the final product other than the claim requires a gene of interest inserted in a B chromosome.  No structural characteristic is required as associated with the “gene of interest.”
Under the product-by-process analysis as required by MPEP § 2113, the final structure determines patentability.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Applicant is describing a composition by reciting the characteristics of the starting material.  
In "reach through" claims, the specification may describe a starting material and at least one method step, however, there is inadequate description of the resulting product that are claimed, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).  Although the recited SEQ ID NOs appear to be free of the prior art, an identifiable portion of such identifying sequences is not required to be present in the final claimed composition
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other material."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Therefore Applicant fails to provide adequate written description for the claimed invention.  Applicant is claiming a large genus of maize B chromosomes with an inserted transgene.  Applicant fails to provide a means of identifying the compositions produced according to the application and distinguishing these compositions from transgenic maize B chromosomes taught by the prior art.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant’s Arguments & Response
Applicant traverses the rejection of record.  Response, pp. 8-9.  Applicant points to the claim amendments.  Applicant’s arguments are not persuasive because requiring “at least 90% sequence identity to at least 0.25 kb of the selected SEQ ID NO” (Response, p. 9 (emphasis removed)) does not distinguish the claimed invention from maize B chromosomes and their sequences known in the prior art.

35 USC § 103 – Based Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chomet et al., US Patent Publication No. 2014/0283166 A1, published 18 September 2014.
This rejection is modified from the rejection set forth in the Office action mailed on 15 September 2021.  Applicant’s arguments as submitted on 18 January 2022 have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a recombinant maize B chromosome where this recombinant B chromosome has a sequence with at least 90% sequence identity to at least 0.25 kb of a sequence selected from a very large Markush group.  “0.25 kb” is 250 bases.  Given the 90% scope, that allows for 25 mismatches within the 250 bases.
In the alignment below, Applicant’s attention is drawn to the database sequence from 583 to 313.  Within that 0.25 kb there are 9 mismatches.  This is well within the claimed limits.  
Claim 1 recites characteristics of the starting material but not of the final product other than the claim requires a gene of interest inserted in a B chromosome.  Under the product-by-process analysis as required by MPEP § 2113, the final structure determines patentability.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Claim 1 does not require any defined structural difference between the starting B chromosome and the ending B chromosome.  Additionally, claim 1 is rejected under 35 USC 112(b).  
Therefore there is no way to distinguish the claimed product from a product known in the prior art.  As seen in the alignment below, sequences falling within the scope of the claimed sequence requirements were known in the prior art.
Chomet et al. teaches inserting DNAs of interest into B chromosome sequences and the creation of a transgenic maize B chromosome.  Chomet et al., claims 26 & 41-42 and paras. 0004, 0018 & 0021.  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to create a B chromosome with gene of interest such as an insect resistance gene.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claim 1 is obvious.
Chomet et al.’s paragraph 0086 recites several gene-targeting technologies, including CRISPR, and thus claims 3-5 are obvious.  Chomet et al.’s paragraphs 0021-22 teach B chromosomes in maize and thus claim 8 is obvious.
Chomet et al. teaches insect resistance genes (para. 0057) and thus claim 7 is obvious.

Applicant’s Arguments & Response
Applicant traverses the rejection in the response filed on 18 January 2022, pp. 8-9.  Applicant points to the claim amendment.  As seen in the rejection above, the sequence alignment of record satisfies the new claim .imitation.
Applicant asserts that the Office has taken the position that the “recited SEQ ID NOs are free of the prior art.”  Applicant is requested to provide a citation for that assertion or explaining the reasoning behind the statement.  
The searched sequences are set forth above in the Examiner’s Notes and are also listed in the search notes.  None of those sequences appear as perfect matches in the prior art.  However, that is only tangentially relevant to the pending claims which only require 90% sequence identity.  
Applicant’s argument is not persuasive.  First, the crux of the rejection is the product-by-process analysis.  Applicant failed to respond to this analysis.  Second, no identifiable sequence is required to be present in the claimed composition.  The sequences are not required to be present in the final, claimed product.  The recited sequences are only required to be present in the starting material.  Highly similar sequences were known in the prior art.  In the end, claim 1 reads on a maize B chromosome with an inserted DNA of interest.  This is taught by Chomet et al. 

GS504180/c
LOCUS       GS504180                1499 bp    DNA     linear   GSS 22-FEB-2013
DEFINITION  pCL26T-G3 CL-repeat PCR library Zea mays genomic clone pCL26T-G3,
            genomic survey sequence.
ACCESSION   GS504180
VERSION     GS504180.1
DBLINK      BioSample: SAMN00183760
KEYWORDS    GSS.
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 1499)
  AUTHORS   Cheng,Y.-M.
  TITLE     Evolution of the heterochromatic regions on maize B long arm based
            on the sequence structure of CL-repeat variants
  JOURNAL   Chromosome Res. 18 (5), 605-619 (2010)
   PUBMED   20544269
COMMENT     Contact: Cheng Y.-M.
            Department of Agronomy
            National Chung Hsing University
            250 Kuo Kuang Rd, Taichung 402, Taiwan (ROC)
            Tel: 886-4-2284-0777
            Fax: 886-4-2287-4054
            Email: ymcheng@dragon.nchu.edu.tw
            Amplifying from tertiary trisomic of TB-10L26 by using the
            CL-repeat primers. B-position: DH1/DH2
            Insert Length: 1499   Std Error: 0.00
            Class: PCR fragment.
FEATURES             Location/Qualifiers
     source          1..1499
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="L289"
                     /db_xref="taxon:4577"
                     /clone="pCL26T-G3"
                     /sex="hermaphrodite"
                     /clone_lib="SAMN00183760 CL-repeat PCR library"
                     /lab_host="DH5"
                     /note="Vector: pGEMT-easy; Insert DNAs of CL-repeat PCR
                     library were was amplified from maize B chromosome by
                     using the CL-repeat primers"

  Query Match             59.5%;  Score 1367.6;  DB 189;  Length 1499;
  Best Local Similarity   95.3%;  
  Matches 1452;  Conservative    0;  Mismatches   44;  Indels   28;  Gaps    3;

Qy         81 TTCTTGGTTATGGACAACAGTGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 140
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db       1497 TTCTTGGTTATGGACAACAATGCATGTTTTGAGGCCACTCAAAAAACAAGTATGGGACTC 1438

Qy        141 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATAACAATTTGCTCTTTGCC 200
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db       1437 ATGATATTTATTACAAAACAATTTAACCAAGGAAAATTATATTACAATTTGCTCTTTGCC 1378

Qy        201 AAACTGTAAACATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCAA 260
              ||| ||||| |||||||||||||||||||||||||||||||||||||||||||||||| |
Db       1377 AAATTGTAAGCATCACTTGTTTGGGCATGTTATCTCATAAGATATGTGGAAAGATTTCTA 1318

Qy        261 ATGTTTCATGGTTATGGACATTAATGTAAGTTTGAAGCGGTTCAAAGCCCTAAATGATGT 320
              ||||||||||||||||| ||||||||||||||||||| ||||||||||||||||||||||
Db       1317 ATGTTTCATGGTTATGGGCATTAATGTAAGTTTGAAGAGGTTCAAAGCCCTAAATGATGT 1258

Qy        321 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1257 AATGTTTAGAATGGTAGTTTTTACAAAACGACCCAACAAGGTTTCTCATCAAAGTTTTCG 1198

Qy        381 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGGTTA 440
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db       1197 CAATACACTGATTTGGGAGTGAAGGGTCATGATTTCGTGCATGTTTTCTCGAAAAGATTA 1138

Qy        441 TGTCATGAACCATGCGAAAACTTTGAAACTTTTTGAAGCCCTAAATTATGTGGTAGATTT 500
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db       1137 TGTCATGAACCATGCGAAAACTTTGAAACTTTTCGAAGCCCTAAATTATGTGGTAGATTT 1078

Qy        501 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGCAACTAAAATTCAACACAATC 560
              ||||||||||||||||||||||||||||||||||||||| ||||||||||||||||    
Db       1077 ATAGAATGATCCAACATGTTGTTTCACATGCTCCACCAGGAACTAAAATTCAACAC---- 1022

Qy        561 AAAACATGAGTATGGGACCCACATAATTAAATGGTCGCATGTCGATTAAAGTTCAGTGTT 620
                                    ||||||| ||||||||||||||||||||||||| ||| 
Db       1021 ----------------------ATAATTAGATGGTCGCATGTCGATTAAAGTTCAATGTC 984

Qy        621 TTAAAGAAAGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAAGATCA 680
              |||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||| |
Db        983 TTAAAGAATGATGTAATTTTAAAAGTATTTGAATTGCAATATGCAAATTTTTCAGGATAA 924

Qy        681 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAATTATA 740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        923 ACTATTTTGCAGAGTTACGACCTCTATTAATGGAAAATAGTTAATGGAAGAAAAACTATA 864

Qy        741 TTTCCACTTCCATTACTCTTTTCTAAATGTCGTATTATAATACATACTTGTTTAGGCATG 800
              ||||||||| |||||||||||||||||||||||||| |||||||||||||||||||||||
Db        863 TTTCCACTTTCATTACTCTTTTCTAAATGTCGTATTGTAATACATACTTGTTTAGGCATG 804

Qy        801 TTACCTTAAAACATATATAATGCTATTTGCAATGTTCCTTAGTTGTGAACACATCAATCC 860
              ||||||||||||||||||| ||||||||| ||||||||||||||||||||||||||||||
Db        803 TTACCTTAAAACATATATAGTGCTATTTGTAATGTTCCTTAGTTGTGAACACATCAATCC 744

Qy        861 AAGTTTAGGGCACATCAAAACATTAGTATGGGACTAATGGGTATTAATTTTGTGCAAGTT 920
              ||||||||||||||||||||||| |||||||||||||||||||||||||||||| |||||
Db        743 AAGTTTAGGGCACATCAAAACATGAGTATGGGACTAATGGGTATTAATTTTGTGGAAGTT 684

Qy        921 TAATGCATGATATATCGATTTCTGATGTGCGTCAACTTCGAAGCATTTTGATGCCCTAAA 980
              |||||||||||||||| |||||||||||||||||||||||||||||||||||||||||||
Db        683 TAATGCATGATATATCAATTTCTGATGTGCGTCAACTTCGAAGCATTTTGATGCCCTAAA 624

Qy        981 TATTGTATTGTTTAGAAAGACAGCTTTTGCGGATGGACCCAACTTGTTGTTTTGCATGCA 1040
              ||||||||||||||||||||||| |||||||||||||||||||||||||||| |||||||
Db        623 TATTGTATTGTTTAGAAAGACAGTTTTTGCGGATGGACCCAACTTGTTGTTTCGCATGCA 564

Qy       1041 CCATAATTAATCCATGTACAAGGCAACCATAACATGAGTATGCGACCCTAGATTGTCGCA 1100
              ||||||||||||||||| |||| |||||||||||||||||||||||| ||||||||||||
Db        563 CCATAATTAATCCATGTTCAAGACAACCATAACATGAGTATGCGACCATAGATTGTCGCA 504

Qy       1101 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCATA 1160
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        503 TGCTAGCACTAGATTTGGTCATATGAAAGATGAGGTCACTCTAGAAGCGATTGAAGCAAA 444

Qy       1161 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 1220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        443 ACATGTAGATTATTTTCAGATCATCAATTTATTATTTGCGTGAGCTATCCAACATGTTGT 384

Qy       1221 TTCACATGCTTGATCATCAACCCAACTGCAAGACAACTTATAGCATGAGTTTGGGGCCCA 1280
              ||||||||||| ||||||||||||  ||||||||||| ||||||||||||||||||||||
Db        383 TTCACATGCTTCATCATCAACCCATTTGCAAGACAACCTATAGCATGAGTTTGGGGCCCA 324

Qy       1281 AGATATTAGATGTTCGAATGCTGGCACTAGAGTTTGTAGATATGAAGAATGAGGTAACTT 1340
              |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        323 AGATATTAGATGTTCGAATGCTGGCACTAGAGCTTGTAGATATGAAGAATGAGGTAACTT 264

Qy       1341 TGGAAATGTTTAAAGTGCAACATGTATATTTTTTGGATCGGTAATTTTCCGGAGTTGAGA 1400
              |||||||||||||||||||||||||||| |||||||||||||||||||||||||||||||
Db        263 TGGAAATGTTTAAAGTGCAACATGTATA-TTTTTGGATCGGTAATTTTCCGGAGTTGAGA 205

Qy       1401 GCTATATTTATGCAATCATGC-TTTTATTTCGGTCCATGTTTTAAGATACTTTGTTATTA 1459
              ||||||||||||||||||||| |||||||| |||||||||||||||||||||||||||||
Db        204 GCTATATTTATGCAATCATGCTTTTTATTTTGGTCCATGTTTTAAGATACTTTGTTATTA 145

Qy       1460 TTCTATTACAGTTATACCAATGATATTTATAACAAAAGAATGAAATATCGAAAAAATTTC 1519
              ||||||||||||||| ||||||||||||||||||||||||| |||||| ||||||| |||
Db        144 TTCTATTACAGTTATTCCAATGATATTTATAACAAAAGAATTAAATATAGAAAAAAATTC 85

Qy       1520 ATTTCAATTTTAATTACAATTTGCTTTATGCGAGACTATAAACAATACTAGTTTAGGCAT 1579
              ||| ||||||| ||||||||||||||||||| ||||||||||||||||||||||||||||
Db         84 ATTCCAATTTTCATTACAATTTGCTTTATGCAAGACTATAAACAATACTAGTTTAGGCAT 25

Qy       1580 GCTATGTTAAACCATATGTAGTGC 1603
              ||||| ||||||||||||||||||
Db         24 GCTATCTTAAACCATATGTAGTGC 1


9.	Claims 9-11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chomet et al., US Patent Publication No. 2014/0283166 A1, published 18 September 2014 in view of NCBI’s BLAST® of SEQ ID NO:158 In further view of Cigan et al., US Patent Publication No. 2015/0059010 A1, claiming priority to 11 July 2014.
As seen in the attached alignment, SEQ ID NO:158 is identified by NCBI’s BLAST sequence alignment tool to be over 90% sequence identical to a maize B chromosome sequence which entered the database in 2004.  AY426742.1 NCBI  (2004)  “Zea mays clone pB51 12 chromosome B genomic sequence Nucleotide.”  The limitations in parts (ii)-(iv), as well as the limitations in dependent claims 18-20 and in independent claim 21 are addressed the rejection over Chomet al. above.  Therefore claims 9, 18-21 are obvious.
The limitations recited in claims 13-16 are obvious design choices and therefore 
well known in the CRISPR art (e.g. Cigan et al. paras. 0147 & 0151.  Thus claims 13-16 are obvious.
The limitations recited in claims 10-11 are well known in the CRISPR art (e.g. Cigan et al. paras. 0147 & 0151.  Thus claims 10-11 are obvious.
This is a new rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 3-5 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 17/308,978 (‘978 Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. 
Chomet et al., US Patent Publication No. 2014/0283166 A1 (application serial no. 14/209,731) forms the basis of the instant rejection under 35 USC 103.  Both Chomet et al.’s application and the instant application are assigned to Monsanto.  
The claims of the ‘978 Application are generic claims drawn to, among other things, creating a transgenic maize B chromosome.  

Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663